Citation Nr: 0940734	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, lumbosacral spine (hereinafter, "low back 
disorder"), to include as secondary to service-connected 
left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran has verified service from October 17, 1976 to 
February 17, 1977, and from September 1979 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, denied 
the Veteran's low back claim.

In February 2009, the Board remanded this case, in essence, 
to obtain a competent medical opinion as to whether the 
Veteran's current low back disorder was directly related to 
active service.  The Board notes that this was accomplished 
by an April 2009 VA examination.  Although the Veteran's 
accredited representative contended in an August 2009 
statement that this examination did not address the issue of 
secondary service connection, the Board's remand did not 
require such an opinion.  In fact, the Board specifically 
noted in its remand that an April 2006 VA examiner provided 
an opinion on secondary service connection, and thus an 
opinion as to same was not required.  Therefore, the Board 
finds that the remand directives have been satisfied, and, as 
such, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that in February 
2009 it also denied the Veteran's claims of service 
connection for disabilities of the cervical spine and right 
ankle, and entitlement to a rating in excess of 10 percent 
for the service-connected left ankle disorder.  Nothing in 
the record indicates the Veteran has appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Therefore, the Board has no jurisdiction to further 
address these issues.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current low back disorder was incurred in or otherwise the 
result of his military service, to include as secondary to a 
service-connected disability.


CONCLUSION OF LAW

The Veteran's current low back disorder was not incurred in 
or aggravated by the Veteran's active duty service, nor 
proximately due to or caused by a service- connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1133, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in July 2005.  
He was also sent additional notification via letters dated in 
April 2006 and April 2009, followed by readjudication of the 
case by Supplemental Statements of the Case dated in November 
2006, March 2007, and June 2009.  This development "cures" 
the timing problem associated with inadequate notice or the 
lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the 
Veteran with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, for the reasons 
stated below, the preponderance of the evidence is against 
the claim of service connection for a low back disorder, and 
it must be denied.  As such, no disability rating and/or 
effective date is to be assigned or even considered for this 
claim.  Consequently, the Board concludes that the Veteran 
has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in statements dated in July 2007, 
February 2009, and August 2009 the Veteran's representative 
cited to relevant caselaw, statutory and regulatory 
provisions regarding his service connection claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (Mayfield I), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, and nothing 
indicates he has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
As part of his March 2006 Substantive Appeal, he indicated 
that no hearing was desired in conjunction with this appeal.  
Moreover, he was accorded VA medical examinations regarding 
this case in April 2006 and April 2009 which included 
competent medical opinions as to the etiology of his low back 
disorder.  As these opinions were based upon physical 
examination of the Veteran and an accurate understanding of 
his medical history based upon review of the VA claims 
folder, the Board finds that they are supported by adequate 
foundation.  No competent medical evidence is of record which 
refutes the VA examiners' opinions; the Veteran has not 
identified any inaccuracies with respect to the findings of 
these examinations, or any other prejudice therein.  
Accordingly, the Board finds that these examinations are 
adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Initially, the Board notes that service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§ 1137; 38 C.F.R. §§ 3.307, 3.309.  However, even though the 
Veteran had in-service back problems, and currently has 
degenerative joint disease, he was not diagnosed with the 
degenerative joint disease within one year of his military 
service.  Accordingly, service connection is not warranted on 
a presumptive basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

With respect to the issue of direct service connection, the 
Board observes the Veteran's service treatment records do 
indicate in-service back problems.  Specifically, records 
dated in October 1979 show treatment for mild low back 
strain.  He was also treated for back pain in May 1980 after 
being hit from behind while playing baseball.  Although no 
separation examination appears on file after the dates of 
treatment for back problems, the records themselves indicate 
the complaints resolved with treatment.  Moreover, a November 
1992 VA general medical examination contained no complaints 
or findings of a low back disorder.  Rather, the first 
indication of back problems in the post-service medical 
records, as detailed below, is in January 2000, years after 
his separation from service.

VA physical therapy records dated in January 2000 indicate 
that the Veteran reported pain as to the cervical spine.  The 
Veteran reported that he was involved in a motorcycle 
accident in high school and that his neck and back hurt for 
some time.  The Veteran reported pushing himself to Herculean 
efforts to lift heavy loads over rough terrain as a medic in 
the military.  The physical therapist noted the Veteran's 
history of trauma from a motorcycle accident and hundreds of 
repeated traumas and overloads in the Special Forces.  
Further, the physical therapist noted that the Veteran's work 
in a body shop, in strained positions, probably left him 
vulnerable to disc injury that is now healed, but chronic.  
The physical therapist also noted that the Veteran is fairly 
active, but experiences a crisis every time he does very much 
at all, and is in constant pain when he does not do much.

Subsequent records dated note complaints of back ache and 
pains, including records dated in July 2003, March 2004, and 
December 2004.

The Board observes that no competent medical opinion is of 
record which relates the etiology of the Veteran's low back 
disorder to service.  In fact, the April 2009 VA examination 
contains a competent medical opinion against such a finding.  
Moreover, the Veteran himself has not contended the back 
disorder is directly related to service, but that it is 
secondary to the service-connected left ankle disorder.  
Therefore, the Board finds that the preponderance of the 
competent medical and other evidence of record is against the 
Veteran's current low back disorder being incurred in or 
otherwise the result of his military service.

Regarding the claim of secondary service connection, the 
Board notes that under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, however, the April 2006 VA examiner opined that 
the Veteran's low back was not related to his service-
connected left ankle disorder.  The examiner noted, in 
support of this opinion, that radiology films showed only 
mild degenerative joint disease of the left ankle in 2004, 
and that the records document no gait abnormality.  As such, 
the examiner indicated that the impairment attributed to the 
service-connected left ankle disorder was not of such nature 
as to cause or aggravate the low back disorder.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a grant of secondary service connection.

As the preponderance of the evidence is against the Veteran's 
service connection claims, the benefit of the doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to this claim must be denied.


ORDER

Entitlement to service connection for low back disorder, to 
include as secondary to service-connected left ankle 
disorder, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


